895 N.E.2d 1 (2008)
PEOPLE State of Illinois, respondent,
v.
Terah GRIMES, petitioner.
No. 106337.
Supreme Court of Illinois.
September 10, 2008.
Motion by petitioner for leave to file a motion for reconsideration of the order of May 29, 2008, denying petition for leave to appeal. Motion denied. In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Grimes No. 1-05-3888 (2/14/08) and to remand the case to the Circuit Court of Cook County with directions to conduct a new sentencing hearing.
Order entered by the Court.